UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6827


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

TYRONE JOHNSON,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Arenda Wright Allen,
District Judge. (4:07-cr-00054-AWA-JEB-1)


Submitted:   September 27, 2012           Decided:   October 1, 2012


Before MOTZ, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tyrone Johnson, Appellant Pro Se. Howard Jacob Zlotnick,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Tyrone    Johnson       appeals    the    district    court’s    order

denying   his   18   U.S.C.    §   3582(c)(2)       (2006)   motion.   We    have

reviewed the record and find no reversible error.                  Accordingly,

we affirm for the reasons stated by the district court.                    United

States v. Johnson, No. 4:07-cr-00054-AWA-JEB-1 (E.D. Va. filed

Apr. 17 & entered May 1, 2012).              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                       AFFIRMED




                                        2